DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/2020, 7/17/2020, 5/18/2021, 7/12/2021, 11/16/2021 and 2/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is  objected to because of the following informalities:  
Claim 1 contains an acronym, however does not provide the full name. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. radio frequency identification (RFID)).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rudduck et al. (US 2010/0289647).
With respect to claim 1, Rudduck et al. discloses a fastening member loosening detection tag (4) configured to detect loosening of a fastening member (12) fastened to a fastened part (30) of an apparatus (), the fastening member loosening detection tag comprising: 
a base sheet (inherent to tag 4) including a fastening member attached portion (portion on fastener 12) and a fastened part attached portion (portion on element 30), the fastening member attached portion being attached to the fastening member, the fastened part attached portion being attached to the fastened part ([0039], [0040], Fig. 2); 
a radio frequency identification (RFID) chip (6A) mounted on the base sheet ([0040], Fig. 2)); 
an antenna circuit (6b) mounted on the base sheet while being connected to the RFID chip ([0040], Fig. 2); and 
an electric conductor (6c) mounted on the base sheet while being connected to the RFID chip, the electric conductor being configured such that an electric property of the electric conductor changes when the fastening member is displaced relative to the fastened part attached portion (electric property of the electric conductor necessarily changes when the fastening member is displaced relative to the fastened part attached portion when the tag tears at fracture point 8 rendering it incapable of emitting a signal) ([0039]-[0041])
With respect to claim 2, Rudduck et al. discloses the base sheet includes a breakage scheduled portion (8) formed between the fastening member attached portion and the fastened part attached portion; and the electric conductor passes through the breakage scheduled portion and is extended between the fastening member attached portion and the fastened part attached portion ([0040], [0041], Fig. 2).
With respect to claim 3, Rudduck et al. discloses the RFID chip is mounted on one of the fastening member attached portion and the fastened part attached portion; the antenna circuit is mounted on the other of the fastening member attached portion and the fastened part attached portion; and the electric conductor connects the RFID chip to the antenna circuit ([0040], Fig. 2).
With respect to claim 9, Rudduck et al. discloses when the fastened part is displaced in a direction perpendicular to an axis of the fastening member by more than a predetermined deviation amount, the electric property of the electric conductor changes (when the fastener 12 is loosened the RFID tag will tear, and the fastener 12 is a bolt, thus it necessarily has to be displaced in a direction perpendicular to an axis of the fastening member (i.e. rotated) by more than a predetermined deviation amount in order to tear, and thus break the conductive wire to change the electric property of the conductive wire) ([0017], [0041]).
With respect to claim 12, Rudduck et al. discloses the breakage scheduled portion extends in one direction at the base sheet; and the electric conductor passes through a position of the breakage scheduled portion, the position being located close to a breaking start portion located at one end of the breakage scheduled portion ([0046], [0040], [0041], Fig. 2).
With respect to claim 13, Rudduck et al.  discloses the breakage scheduled portion is provided at a position of the base sheet with which position an edge of the fastening member contact (Fig. 2).

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Koh (US 2007/0069895).
With respect to claim 1, Koh discloses a fastening member loosening detection tag (100) configured to detect loosening of a fastening member (204) fastened to a fastened part (202) of an apparatus (200) ([0042], [0048], Fig. 2), the fastening member loosening detection tag comprising: 
a base sheet (106) including a fastening member attached portion (portion above perforation 108) and a fastened part attached portion (portion below perforation 108), the fastening member attached portion being attached to the fastening member, the fastened part attached portion being attached to the fastened part ([0043], Figs. 1 and 2) 
a radio frequency identification (RFID) chip (102) mounted on the base sheet ([0042], [0043], Fig. 1 and 2); 
an antenna circuit (104) mounted on the base sheet while being connected to the RFID chip ([0042], [0043], Figs. 1 and 2); and 
an electric conductor (110) mounted on the base sheet while being connected to the RFID chip, the electric conductor being configured such that an electric property of the electric conductor changes when the fastening member is displaced relative to the fastened part attached portion (electric property of the electronic conductor inherently changes when the electric conductor is broken) ([0047], [0049] Figs. 1-3)
With respect to claim 2, Koh discloses the base sheet includes a breakage scheduled portion (108) formed between the fastening member attached portion and the fastened part attached portion; and the electric conductor passes through the breakage scheduled portion and is extended between the fastening member attached portion and the fastened part attached portion ([0046], [0049], Figs. 1 and 2).
With respect to claim 3, Koh discloses the RFID chip is mounted on one of the fastening member attached portion and the fastened part attached portion; the antenna circuit is mounted on the other of the fastening member attached portion and the fastened part attached portion; and the electric conductor connects the RFID chip to the antenna circuit (Figs. 1 and 2).
With respect to claim 12, Koh discloses the breakage scheduled portion extends in one direction at the base sheet; and the electric conductor passes through a position of the breakage scheduled portion, the position being located close to a breaking start portion located at one end of the breakage scheduled portion ([0046], [0047], Fig. 1).
With respect to claim 13, Koh discloses the breakage scheduled portion is provided at a position of the base sheet with which position an edge of the fastening member contact ([0046], [0049], Fig. 2).
With respect to claim 14, Koh discloses the base sheet is made of a soft material (flexible material) ([0043], [0044]).

Claim(s) 1, 2, 5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novak (US 2020/0140163).
With respect to claim 1, Novak discloses a fastening member loosening detection tag (10) configured to detect loosening of a fastening member (hinged lid 26) fastened to a fastened part (body of carton/cigarette box) of an apparatus (carton box/cigarette box) ([0058], [0059], Figs. 2A and 2B), the fastening member loosening detection tag comprising: 
a base sheet (base layer 12) including a fastening member attached portion (portion 12 of base layer 12 on hinged lid, e.g. sealing portion 14) and a fastened part attached portion (portion of base 12 on body of the carton/cigarette box, e.g. main portion 12), the fastening member attached portion being attached to the fastening member, the fastened part attached portion being attached to the fastened part ([0053], [0054], [0058], [0059], Figs. 2A and 2B); 
a radio frequency identification (RFID) chip (18) mounted on the base sheet ([0055]); 
an antenna circuit (20) mounted on the base sheet while being connected to the RFID chip ([0053], [0054], Fig. 2A); and 
an electric conductor (22) mounted on the base sheet while being connected to the RFID chip, the electric conductor being configured such that an electric property of the electric conductor changes when the fastening member is displaced relative to the fastened part attached portion (electric property of the electronic conductor inherently changes when the electric conductor is broken) ([0010], [0054]).
With respect to claim 2, Novak discloses the base sheet includes a breakage scheduled portion (16) formed between the fastening member attached portion and the fastened part attached portion; and the electric conductor passes through the breakage scheduled portion and is extended between the fastening member attached portion and the fastened part attached portion ([0054], Fig. 2A).
With respect to claim 5, Novak discloses the antenna circuit (20) is mounted on the fastened part attached portion (portion of base 12 on body of the carton/cigarette box, e.g. main portion 12) ([0053], Figs. 2A, 2B).
With respect to claim 12, Novak discloses the breakage scheduled portion extends in one direction at the base sheet; and the electric conductor passes through a position of the breakage scheduled portion, the position being located close to a breaking start portion located at one end of the breakage scheduled portion (FIG. 2A).
With respect to claim 13, Novak discloses the breakage scheduled portion is provided at a position of the base sheet with which position an edge of the fastening member contact ([0054], Fig. 2A).
With respect to claim 14, Novak discloses the base sheet is made of a soft material (paper) ([0052]).

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda et al. (JP 2009064111).
With respect to claim 1, Eda et al. discloses a fastening member loosening detection tag (12) configured to detect loosening of a fastening member (1) fastened to a fastened part (2) of an apparatus (bolt) ([0025], Fig. 2), the fastening member loosening detection tag comprising: 
a base sheet (11) including a fastening member attached portion (portion having 11a) and a fastened part attached portion (portion having 13, 14), the fastening member attached portion being attached to the fastening member, the fastened part attached portion being attached to the fastened part ([0025], [0026], [0028], Fig. 2); 
a radio frequency identification (RFID) chip (13) mounted on the base sheet ([0026], Fig. 2); 
an antenna circuit (14) mounted on the base sheet while being connected to the RFID chip ([0026],Fig. 2); and 
an electric conductor (14b, 15) mounted on the base sheet while being connected to the RFID chip, the electric conductor being configured such that an electric property of the electric conductor changes when the fastening member is displaced relative to the fastened part attached portion ([0010], [0019], [0020], [0025]-[0027], [0040], [0041]).
With respect to claim 7, Eda et al. discloses the fastening member is a bolt; and the base sheet further includes a bolt engaging portion (11a) having an insertion hole into which a shaft of the bolt is inserted ([0025], [0028]-[0031], Figs. 2 and 4a-4e).
With respect to claim 9, Eda et al. discloses when the fastened part is displaced in a direction perpendicular to an axis of the fastening member by more than a predetermined deviation amount, the electric property of the electric conductor changes (current flows through switch  when the switch is closed; switch is closed when the fastening axial force of screws 1 and 2 is equal to or higher than a reference and is opened when the fastening axial force of screws 1 and 2 is less than the reference, thus by more than predetermined deviation amount with respect to a reference of fastening axial force) ([0010], [0025]).

Claim(s) 1, 4, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandra et al. (US 2019/0135501).
With respect to claim 1, Chandra et al. discloses a fastening member loosening detection tag configured to detect loosening of a fastening member (sealing device or mechanism, e.g. cap) fastened to a fastened part (neck or shoulder of bottle) of an apparatus (bottle) ([0054])-[0057]), the fastening member loosening detection tag comprising: 
a base sheet (substrate) including a fastening member attached portion (portion on top of the sealing device or mechanism, i.e. portion on top of the cap) and a fastened part attached portion (portion on the shoulder or neck of the bottle), the fastening member attached portion being attached to the fastening member, the fastened part attached portion being attached to the fastened part ([0027], [0066], [0070], [0078], [0080]); 
a radio frequency identification (RFID) chip (integrated circuit) mounted on the base sheet ([0027],[0055], [0066], [0069], [0070], [0078]); 
an antenna circuit mounted on the base sheet while being connected to the RFID chip ([0027], [0066], [0069], [0070], [0078]); and 
an electric conductor (sensing line) mounted on the base sheet while being connected to the RFID chip, the electric conductor being configured such that an electric property of the electric conductor changes when the fastening member is displaced relative to the fastened part attached portion (inherent to breaking the sensing line) ([0027], [0029], [0055], [0056]).
With respect to claim 4, Chandra et al. discloses the RFID chip and the antenna circuit are mounted on one of the fastening member attached portion and the fastened part attached portion ([0027], [0068], [0070], [0078]).; and when the RFD chip detects a change in the electric property of the electric conductor, the RFD chip transmits a signal from the antenna circuit, the signal being different from a signal transmitted before the electric property of the electric conductor changes (sensor data indicates if sensing lines are intact, e.g. “closed” or broken, e.g “open”) ([0054]-[0056])
	With respect to claim 11, Chandra et al. discloses the base sheet includes a back surface (e.g. adhesive) facing the fastening member and a front surface exposed to an outside and opposite to the back surface ([0028], [0096], Figs. 3B, 3C, 4B, 5 and 8).  Chandra et al. further illustrates in Figs. 2 and 8, the front surface has a color that is different from a color of the fastened part to which the fastening member is fastened (the label is a different color, e.g. white, than the color of the bottle).
	With respect to claim 15, Chandra et al. discloses the base sheet is made of a hard material (second part 312 of the substrate is relatively stiff or rigid, thus hard) ([0068], [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak as applied to claim 1 above, and further in view of Lake et al. (US 2003/0128119).
With respect to claim 4, Novak addresses all the limitations of claim 1, and further discloses the RFID chip (18) and the antenna (20) circuit are mounted on the fastened part attached portion (main body 12 of carton/cigarette box) ([0053], [0054], [0058], Figs. 2A, B), and when the RFD chip detects a change in the electric property of the electric conductor, the RFID chip transmits a signal from the antenna circuit ([0055], [0073]).
However, Novak fails to expressly disclose the signal being different from a signal transmitted before the electric property of the electric conductor changes.
Lake et al. teaches it is well known in the art when a RFID chip detects a change in an electric property of an electric conductor (when a conductive loop of an RFID tag is broken), the RFID chip transmits a signal from the antenna circuit, wherein the signal being different from a signal transmitted before the electric property of the electric conductor changes (a first signal is transmitted when a conductive loop is intact and a different second signal is transmitted when the conductive loop is broken) ([0052], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal to be different from a signal transmitted before the electric property of the electric conductor changes, in order to indicate if the electric conductor, e.g. conductive loop, is intact or is broken.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. as applied to claim 1 above, and further in view of Jong et al. (KR 10-2015-0077839).
With respect to claim 6, Chandra et al. addresses all the limitations of claim 1, and further discloses the fastening member attached portion includes a first part attached to a top surface of a cap, e.g. screw cap, and a second part coupling the first part to the fastening part attached portion (neck/shoulder of the bottle), and the antenna circuit is mounted on the first part of the fastening member attached portion ([0005], [0027], [0066], [0070], [0078], [0123], [0124], Figs. 3B, 3C, 4B)
However, Chandra et al. fails to expressly disclose the fastening member being bolt.
Jong et al. teaches it is well known in the art for to use a fastening member loosening detection tag with a fastening member that is a bolt (abstract, pgs. 2-3 of translation, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the fastening member to be a bolt in order to increase the functionality of the fastening member loosening detection tag of Chandra et al. so that it can be used with other screw-type objects to detect if they are unscrewed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudduck et al. as applied to claim 1 above, and further in view of Wӧls (US 2014/0079504).
With respect to claim 8, Rudduck et al. addresses all the limitations of claim 1.
However, Rudduck et al. fails to expressly disclose when the fastening member performs return rotation at more than a return rotation angle that is preset within a range of 10% to 30% of a fastening rotation angle, the electric property of the electric conductor changes.
Rudduck et al. teaches it is well known in the art that when the fastening member performs a preset return rotation, the electric property of the electric conductor changes (the fastener must loosen, i.e. rotate, a predetermined amount for the tag to tear and thus the conductive wire tears and thus the conductive line also breaks)  Wӧls teaches it is desirable to detect undesired relative movement of a component, e.g. detect relative movements and/or positional changes, looosenings of the screw, etc. which might occur ([0010], [0022], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify an amount of return rotation such that that when the fastening member performs return rotation at more than a return rotation angle that is preset within a range of 10% to 30% of a fastening rotation angle, the electric property of the electric conductor changes (e.g. the electric conductor breaks), in order to define the preset amount of rotation for the bolt to loosen in order for the tag to tear, thus to detect an undesired amount of relative movement.  Futher, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eda et al. as applied to claim 1 above.
With respect to claim 8, Eda et al. addresses all the limitations of claim 1.
However, Eda et al. fails to expressly disclose when the fastening member performs return rotation at more than a return rotation angle that is preset within a range of 10% to 30% of a fastening rotation angle, the electric property of the electric conductor changes.
Eda et al. teaches that when the fastening member performs a preset return rotation, the electric property of the electric conductor changes (switch is closed when the fastening axial force of screws 1 and 2 is equal to tor higher than a reference, and is opened when the fastening axial force of screws 1 and 2 is less than the reference) ([0010], [0019], [0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify an amount of return rotation such that that when the fastening member performs return rotation at more than a return rotation angle that is preset within a range of 10% to 30% of a fastening rotation angle, the electric property of the electric conductor changes, in order to define the reference as a preset amount of rotation in accordance to the fastening axial force for the switch to be open or closed.  Futher, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10, prior art fails to teach or expressly disclose the base sheet includes a first layer and a second layer adhered to the first layer; the electric conductor is extended through the first layer and the second layer; and adhesive force between the first layer and the second layer is smaller than adhesive force of the base sheet adhered to the fastened part and the fastening member, in addition to the limitations of the claim from which claim 10 depends.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876